Citation Nr: 0419285	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-07 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
ankle ligament reconstruction, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) had active duty for training purposes 
in September 1990 as well as additional active duty and 
active duty for training purposes.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  

The Board notes that entitlement to service connection for 
the veteran's right ankle disability was established in an 
October 1996 rating decision.  That decision found that the 
veteran had a pre-existing right ankle disability, but that 
this disability was aggravated during active duty for 
training in September 1990.  The pre-existing disability was 
judged to have been 10 percent disabling.  The right ankle 
disability was evaluated under the rating code for limitation 
of motion of the ankle, and was found to have marked 
limitation.  Marked limitation of motion merits a 20 percent 
evaluation under this rating code.  However, after the pre-
existing 10 percent evaluation was subtracted from the 20 
percent evaluation as required, the veteran's service-
connected disability was judged to be 10 percent disabling.  
This 10 percent evaluation currently remains in effect.  38 
C.F.R. §§ 3.322, 4.71a, Code 5271.  

In July 2003, this case was remanded to the RO for additional 
development. The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

As noted above, this case was remanded to the RO for further 
development in July 2003.  At that time, the RO was 
instructed to schedule the veteran for a VA orthopedic 
examination to determine the current severity of his service-
connected right ankle ligament reconstruction.  The RO was 
advised that the claims folder had to be made available to 
the examiner for review before the examination.  The presence 
or absence of pain, excess fatigability, incoordination, and 
weakness was to be noted, and any additional disability due 
to these factors was to be described.  After completion of 
the examination and review of the claims folder, the examiner 
was requested to provide the following opinions: 1) Is there 
ankylosis of the right ankle? If yes, then in what position 
is there ankylosis? 2) Does the veteran have additional 
disability due to pain, weakness, excess fatigability, or 
incoordination such that there is symptomatology that equates 
to ankylosis? If yes, then in what position? The reasons and 
bases for the opinions were to be provided.  

The Board notes that the veteran was examined by VA in 
February 2004.  At that time, the examiner noted that 
although he was supposed to have the claims file for review, 
it was not available to him.  In addition, the examiner did 
not provide the requested opinions.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Where the remand orders of the Board are 
not complied with, the Board itself errs in failing to insure 
compliance.  As such, the Board finds that the case is not 
ready for appellate review and must be remanded for further 
development.  

Accordingly, the case is remanded for the following 
development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of his 
service connected right ankle ligament 
reconstruction.  The veteran must be 
informed of the potential consequences of 
his failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The range of motion of the 
ankle should be noted in degrees.  The 
presence or absence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, and any 
additional disability due to these 
factors should be described.  

After completion of the examination and 
review of the claims folder, the examiner 
should be requested to provide the 
following opinions: 1) Is there ankylosis 
of the right ankle?  If yes, then in what 
position is there ankylosis? 2) Does the 
veteran have additional disability due to 
pain, weakness, excess fatigability, or 
incoordination such that there is 
symptomatology that equates to ankylosis?  
If yes, then in what position?  The 
reasons and bases for the opinions should 
be provided, and the examination report 
should be typewritten.  

All opinions and conclusions given must 
be supported by complete rationale.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



